                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID KHAN, ET AL.,                                Case No. 19-cv-06316-YGR
                                                       Plaintiffs,
                                   8
                                                                                           ORDER GRANTING MOTION FOR
                                                v.                                         PERMISSION FOR ELECTRONIC CASE FILING
                                   9
                                                                                           AND MOTION TO STAY PROCEEDINGS
                                  10    CITY OF PINOLE POLICE DEPARTMENT, ET
                                        AL.,                                               Re: Dkt. Nos. 7, 12
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are two motions filed by pro se plaintiffs: a Motion for Permission for

                                  14   Electronic Case Filing; (Dkt. No. 7) and a Motion to Stay Proceedings. (Dkt. No. 12.)

                                  15          The Court has considered the Motion for Permission for Electronic Case Filing, and

                                  16   finding that good cause exists, that motion is GRANTED.

                                  17          Upon review of the Motion to Stay Proceedings and for the good faith therein, the Court

                                  18   GRANTS plaintiffs’ request to stay this matter until December 3, 2019. The Court further

                                  19   VACATES any prior orders regarding staying this matter.

                                  20          The Court clarifies an earlier order referring plaintiffs to the Federal Pro Bono Project.

                                  21   The Federal Pro Bono Project is operated by the Legal Help Center, which is a free service with

                                  22   limitations. Parties can make an appointment to speak with an attorney who can provide basic

                                  23   legal information and assistance. The Help Center does not see people on a “drop-in” basis, and

                                  24   will not be able to represent parties in their cases. There is no charge for this service. To make an

                                  25   appointment with the Legal Help Center, you may: (1) sign up in person on the appointment book

                                  26   outside the Legal Help Center offices at the San Francisco Courthouse (15th Floor, Room 2796) or

                                  27   Oakland Courthouse (Room 470S); (2) call 415-782-8982; or (3) email

                                  28   federalprobonoproject@sfbar.org. The Help Center’s website is available at
                                   1   https://cand.uscourts.gov/legal-help.

                                   2          The Court further SETS an initial Case Management Conference for February 24, 2020.

                                   3   Case Management Statements are due from the parties by February 17, 2020.

                                   4          This Order terminates the motions at Docket Numbers 7 and 12.

                                   5          IT IS SO ORDERED.

                                   6   Dated: November 12, 2019

                                   7

                                   8
                                                                                               YVONNE GONZALEZ ROGERS
                                   9                                                           United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
